Filed Pursuant to Rule 424(b)(5) Registration No. 333-180460 The information in this preliminary prospectus supplement and the accompanying prospectus, relating to an effective registration statement under the Securities Act of 1933, as amended, is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED DECEMBER 5, 2012 PROSPECTUS SUPPLEMENT (To the Prospectus Dated May 1, 2012) Shares of Common Stock Warrants to PurchaseShares of Common Stock We are offeringshares of our common stock.Each investor will also receive a warrant to purchase of a share of our common stock at an exercise price of $ per share, for each share of common stock purchased. The common stock and warrants will be issued separately. Our common stock is listed on the NYSE-Mkt under the symbol “NBY.”On December 4, 2012, the last reported sale price of our common stock was $1.45 per share. There is no established public trading market for the warrants, and we do not expect a market to develop. In addition, we do not intend to apply for the listing of the warrants on any national securities exchange or other nationally recognized trading system. As of November 26, 2012, the aggregate market value of our outstanding common stock held by non-affiliates was approximately $45,034,735, based on 31,044,605 shares of outstanding common stock, of which approximately 26,831,944 shares are held by non-affiliates, and a per share price of $1.6784, based on the closing sale price of our common stock on November 26, 2012.As of the date hereof, we have not offered any securities pursuant to General Instruction I.B.6 of Form S-3 during the prior 12 calendar month period that ends on and includes the date hereof. Investing in our securities involves significant risks. Before purchasing our common stock and warrants, please review the information, including information incorporated by reference, under the heading “Risk Factors” beginning on pageS-4 of this prospectus supplement and page6 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement. Any representation to the contrary is a criminal offense. Per Share and Accompanying Warrant (1) Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ The above summary of offering proceeds to us does not give effect to any exercise of the warrants being issued in this offering. We estimate the total expenses of this offering payable by us, excluding the underwriting discounts and commissions, will be approximately $. The underwriter may also purchase up to an additionalshares of our commonstock, and warrants to purchase up to shares of our common stock,from us at the public offering price, less underwriting discounts and commissions, to cover over-allotments, if any, within 30days of the date of this prospectus supplement. Delivery of the shares of common stock will be made through the facilities of the Depository Trust Company. We anticipate that delivery of the shares of our common stock and warrants will be made on or about December, 2012, subject to customary closing conditions. The public offering price is $per share of common stock and $0.01 per warrant to purchaseof a share of common stock. Sole Book-Running Manager Lazard Capital Markets Prospectus supplement dated December, 2012. TABLE OF CONTENTS Prospectus Supplement About this Prospectus Supplement S-ii Prospectus Supplement Summary S-1 Risk Factors S-4 Forward-Looking Information S-6 Use of Proceeds S-6 Dilution S-6 Description of Securities We Are Offering S-7 Dividend Policy S-9 Underwriting S-9 Legal Matters S-12 Experts S-12 Where You Can Find More Information S-13 Incorporation of Certain Information by Reference S-13 Annex A – Form of Warrant
